*503The opinion of the court was delivered by
Garrison, J.
This indictment must be quashed for the reason first stated by the prosecutors of this certiorari, viz., “because it does not set forth any crime or indictable offence.” It simply avers that Corson, the defendant, unlawfully dredged the oyster bed of one Hager without the permission of Hager, who was the lessee of the said bed. It was without doubt the object of the pleader to charge that the “state oyster commission” had made the lease by virtue of which Hager’s permission was requisite, under chapter 194 of the laws of 1899. This, however, he has not done, and without this the word “lessee” imports at most a trespass.
The indictment is quashed upon this ground without considering the questions that might arise upon an indictment that charged the violation of this statute.